GRAY, Justice.
I respectfully dissent from the conclusions of the majority. I also do not agree with the findings of the trial court adopted by the majority which findings are inconsistent with the view here expressed. I especially disagree with finding No. 7 wherein the trial court found that there is an excess distance of 632 varas in the most southern south line of Survey 298.
*702The only problem presented is the distance of the most southern south line of survey 298. The majority constructs the survey from its finding of the length of this line. They say that McDonald called this line to be a total distance of 1458 varas and for this reason found a vacancy to exist.
Referring to the map attached to the majority opinion the beginning point of survey 298 is accepted as correct. It is later referred to as point A. McDonald called to begin the survey at point A and to go “N. 60 deg. E” to point B, (“a stake and mound”)- His called distance to be later noticed. He then went “N. 30 deg. W” 2578 varas to point C (“a stake and mound”). He then called to go “N. 60 deg. E crossing two creeks” 3232 varas to “a stake.” Point D. This point is recognized as established on the ground. Then there is no controversy as to the location of points A and D. The majority adopts the trial court’s finding that McDonald was on the ground at all points where he called for bearings to natural obj ects, that he “actually ran a connection between” point A and point D and that he made a mistake in chaining the distance.
In attempting to trace the steps of McDonald we know that he began at point A. We know that he then went generally east 500 varas to a Creek (this is shown to be a correct call), and following this call his field notes say: “1458 varas to a stake and mound.” Point B. It is my opinion that McDonald called to go 500 varas to a Creek and 1458 varas more to “a stake and mound” giving the length of line AB (the most southern south line of survey 298) a total distance of 1958 varas. (Similar calls are often found in early surveys though the word “thence” or a word of similar meaning is often inserted before the second call. However we are here concerned with what McDonald did rather than with his selection of words to express his acts.)
What has just been said is evidenced by the facts that McDonald correctly called the distance from his beginning to the Creek (500 varas) and that he did not stop there but proceeded to a stake and mound — ■ Point B. From there his call for distance to point C is substantially correct as is his call for distance from point C to point D the location of which latter point is not disputed. The majority say this last call falls 621.75 varas short of reaching point D and that McDonald made a mistake in calculating the ground distance between points C and D. This results from the holding that McDonald’s call for distance from point A to point B is 1458 varas. If line AB is given a total distance of 1958 varas the total distance from point A to point D is short some 121.75 varas. However this may be accounted for by a mistake in the call for distance in line AB or in line CD or in both and in the variations used by McDonald in the course of these lines.
Turning now to the other evidence in the record it shows that Howard made a request that the survey be located upon creeks. Apparently this request was honored by McDonald for he called to cross the creeks and on his sketch accompanying his field notes (shown in the majority opinion) he showed the creeks.
If survey 298 is constructed in accordance with the lines herein discussed it is not necessary to trace the remaining lines of the survey for the reason that the field notes close and show the land that was surveyed by McDonald.
It is my opinion that a vacancy is not shown and that the judgment of the trial court that the plaintiff and the State take nothing against the defendants should be affirmed.